DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 21 April 2021 have been fully considered but they are not persuasive.

Applicant argues the secondary reference, Samarasekera et al. (US 2008/0167814 A1), does not disclose the “transformation matrix enabling the rendering of the captured image data of the scene from the camera to be from a perspective of the user device”.  Examiner respectfully disagrees and respectfully directs Applicant’s attention to Samarasekera: ¶ [0039]: According to an embodiment of the present invention, the pose (P) of Camera j in the world at time t may be represented by a rotation matrix R.sub.wj(t) and a translation vector T.sub.w.sup.j(t) that map the world point X.sub.w to the camera point X.sub.j: X.sub.j=R.sub.wj(t)X.sub.w+T.sub.w.sup.j(t) (Equation 1).  As described in new claim 23, “the transformation matrix for each of the cameras provides a mapping between a coordinate system of the camera and a coordinate system of the user device” and is shown in ¶ [0039] of Samarasekera.  Furthermore, the previously cited portions of Samarasekera ¶ [0015] and FIG. 2 are still relied upon to disclose “the rendering of the captured image data of the scene from the camera to be from a perspective of the user device”.

Applicant further argues “it is not clear where Samarasekera discloses “image combination methods” in general, much less provides teaching that would be relevant to the composited image of Kim or to the claimed invention”.  Examiner respectfully disagrees and respectfully directs Applicant’s attention to Samarasekera: FIG. 2 which discloses an image combined with the viewpoint of another image.  Regardless whether Samarasekera teaches embodiments in actual reality or virtual reality, the mathematical concepts disclosed therein may be used interchangeable with imaging systems using actual, virtual, or both realities and would be obvious to combine with any other image processing that combines multiple viewpoint imagery to gain the benefits therefrom.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5-9, 11-13, 16, 21, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0235398 A1) in view of Samarasekera et al. (US 2008/0167814 A1).

Regarding Claims 1, 11, 12, and 21, Kim discloses a method for displaying video of a scene, the method comprising: a user device capturing current image data of the scene [Kim: ¶ [0024: As shown, the navigation system 200 may include a display 120, a camera 210, and a tracking device 220.  The camera 210 may be configured to capture images of the user's surroundings, such as the real-time view 116 described above.  The camera 210 may be located in a position that enables it to capture images from the user's point of view.  For example, the camera 210 may be located above, below, or to the side of the user's line of sight.  In some embodiments, the camera 210 may be mounted on a vehicle in which the user is traveling and/or on the user himself or herself]; a video management system (VMS) of a surveillance system providing to the user device previously recorded image data of the scene captured by multiple surveillance cameras of the surveillance system [Kim: ¶ [0029]: the image capture location and/or image capture direction may be determined by comparing one or more images 112 of the location of interest 110 that are stored in a database or captured by one or more cameras in the surrounding area to the real-time view 116 of the user.  For example, the navigation system 200 may compare one or more relevant portions of the images 112 of the location of interest 110--captured at one or more image capture locations and/or image capture directions--to corresponding portions of images of the real-time view 116 that are captured by the camera 210.  The navigation system 200 may then determine which image(s) are the closest match to the real-time view 116.  These image(s) 112 may then be processed and displayed to the user on the display 120, such as by applying a transform and compositing the image(s) 112 with the real-time view 116], the previously recorded image data including video footage represented as two- dimensional arrays of pixels and recorded as frames of image data by the VMS [Kim: FIG. 5]; determining a current perspective of the user device with respect to the scene [Kim: ¶ [0024]: The camera 210 may be located in a position that enables it to capture images from the user's point of view], wherein perspectives of the scene for the user device and each of the multiple surveillance cameras are different [Kim: ¶ [0028]: The image 112 of the location of interest 110 received from the database and/or captured by a camera also may be associated with an image capture direction.  As described above with respect to the image capture location, the image capture direction may be selected to provide the user with an image 112 of the location of interest 110 that is of an appropriate perspective (e.g., similar to the user's perspective).  The image capture direction may be determined based on one or more of the location of interest 110, the location of the user, and the image capture location.  For example, if the image capture location is positioned between the user and the location of interest 110, then the image capture direction may be selected to substantially match the direction of the line of sight from the user to the location of interest 110.  Thus, if the user is approaching the location of interest 110 from the south, then the image capture direction may be substantially northward in order to provide an image 112 having the proper perspective.  Alternatively, if the image capture location is not positioned substantially along the line of sight between the user and the location of interest 110, for example, if an image 112 associated with the image capture location described above is not available, then the image capture direction may be selected to compensate for the difference in perspective between the image capture location and the location of the user.  In addition, the image 112 itself may be processed (e.g., via a transform) to compensate for the difference in perspective between the image capture location and the location of the user, as is described below in further detail] and are determined by respective positions, locations and/or poses of the user device and the surveillance cameras [Kim: ¶ [0029]: In various embodiments, the image capture location and/or image capture direction may be determined by comparing one or more images 112 of the location of interest 110 that are stored in a database or captured by one or more cameras in the surrounding area to the real-time view 116 of the user.  For example, the navigation system 200 may compare one or more relevant portions of the images 112 of the location of interest 110--captured at one or more image capture locations and/or image capture directions--to corresponding portions of images of the real-time view 116 that are captured by the camera 210.  The navigation system 200 may then determine which image(s) are the closest match to the real-time view 116.  These image(s) 112 may then be processed and displayed to the user on the display 120, such as by applying a transform and compositing the image(s) 112 with the real-time view 116]; the user device rendering the previously recorded image data from the surveillance cameras to align with the current perspective of the user device [Kim: ¶ [0027]: The image 112 of the location of interest 110 received from the database and/or captured by a camera is associated with an image capture location.  The image capture location may be selected to provide the user with an image 112 of the location of interest 110 that is of an appropriate perspective (e.g., similar to the user's perspective) and is relatively unobstructed by objects in the surrounding environment.  In various embodiments, the image capture location may be determined based on one or both of the location of interest 110 and the location of the user.  For example, if the location of interest 110 is a place of business that is on a street along which the user is walking or driving, then the image capture location may be positioned between the user and the location of interest 110, for example, in the line of sight between the user and the location of interest 110.  Thus, if the user is approaching the location of interest 110 from the south, then the image capture location may be positioned to the south of the location of interest 110--between the location of the user and the location of interest 110--in order to provide an image 112 having the proper perspective]; and the user device creating composite image data by overlaying the rendered image data upon the current image data of the scene captured by the user device, and then displaying the composite image data on a [Kim: ¶ [0029]: These image(s) 112 may then be processed and displayed to the user on the display 120, such as by applying a transform and compositing the image(s) 112 with the real-time view 116]; and creating a transformation for each of the cameras, the transformation enabling rendering of the captured image data of the scene from the one or more surveillance cameras to be from a perspective of the user device [Kim: ¶ [0032]: Further, the position of the user relative to the display 120 (e.g., the position of the user within the vehicle) may be used to determine and/or refine the image capture location and/or image capture direction.  For example, if the user moves to the left or right within the vehicle, then the image capture location and/or image capture direction may be modified so that the image 112 of the location of interest 110 displayed to the user more accurately reflects the user's perspective.  Moreover, the position of the user relative to the display 120 may be used to determine how to process the image 112 (e.g., via transform, zooming, cropping, etc.) prior to displaying the image 112 to the user].
Kim may not explicitly disclose matrices.
However, Samarasekera discloses further comprising creating a transformation matrix for each of the cameras, the transformation matrices enabling rendering of the captured image data of the scene from the one or more surveillance cameras to be from a perspective of the user device [Samarasekera: FIG. 2; ¶ [0039]: According to an embodiment of the present invention, the pose (P) of Camera j in the world at time t may be represented by a rotation matrix R.sub.wj(t) and a translation vector T.sub.w.sup.j(t) that map the world point X.sub.w to the camera point X.sub.j: X.sub.j=R.sub.wj(t)X.sub.w+T.sub.w.sup.j(t) (Equation 1); and ¶ [0015]: FIG. 2 illustrates an exemplary screenshot from a display communicatively connected to the vision-based navigation system of the present invention.  As shown, as a user equipped with the vision-based navigation system travels through the environment, his or her position and viewpoint can be located precisely in the map, preferably in a real-time manner, as shown in the image in the upper right of FIG. 2.  In addition, the user viewpoint (i.e., what is seen from the user's perspective and location) in the context of a larger environment is denoted by the shaded triangular shaped portion of the image on the left hand side of the screenshot shown in FIG. 2].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the multiple image composition of Kim with the image alignment and combination methods of Samarasekera in order to more accurately composite images from multiple cameras, improving overall image quality.

Regarding Claims 2 and 13, Kim in view of Samarasekera discloses all the limitations of Claims 1 and 11, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Kim in view of Samarasekera discloses further comprising the user device obtaining depth information of the scene and sending the depth information to the VMS [Kim: ¶ [0055]: Computing device 900 may be coupled to the camera 210 and the tracking device 220.  The camera 210 may be configured to capture images of a real-time view 116 of a user.  The tracking device 220 may include one or more sensors, such as one or more cameras and/or depth sensors.  The tracking device 220 may be configured to measure various properties of the environment within which user resides, as well as various properties associated with user (e.g., location, position, orientation, and eye gaze direction 223).  The tracking device 220 may include any number of cameras, depth sensors, light sensors, or any other type of sensor.  Generally, the tracking device 220 captures sensory data associated with the environment and sensory data associated with user, and provides that data to computing device 900].

Regarding Claim 5, Kim in view of Samarasekera discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Kim in view of Samarasekera discloses wherein a transform matrix for each of the cameras is created by the VMS [Samarasekera: FIG. 4; and ¶ [0046] through ¶ [0047]].

Regarding Claim 6, Kim in view of Samarasekera discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Kim in view of Samarasekera discloses further comprising transforming the captured image data of the scene from the cameras on the user device [Kim: ¶ [0032]; and Samarasekera: FIG. 3 and 4; and Claim: 7: wherein the step of transferring the set of pose hypotheses to the other cameras in the system further comprises transforming each camera's pose relative to the other cameras in the system].

Regarding Claim 7, Kim in view of Samarasekera discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Kim in view of Samarasekera discloses wherein creating a transformation matrix for each camera comprises: receiving image data captured by the user device [Kim: ¶ [0024]; and Samarasekera: FIG. 3]; extracting landmarks from the user device image data to obtain user device landmarks, and extracting landmarks from the image data from each camera [Samarasekera: ¶ [0065]: As shown in FIG. 7, given a time stamp t, the first step of the proposed algorithm is to detect and track a set of natural landmarks from the images of the forward and backward stereo pairs individually.  Subsequently, with the use of the extracted landmarks, the proposed multi-stereo camera based pose estimation technique is activated to estimate the video-based pose estimation (P_r).  Simultaneously, the extracted landmarks from both stereo pairs at the current time stamp (t) are used to search the landmark database for their most similar landmarks via the efficient database matching technique described in detail below.  Once a set of similar landmarks is returned, a new "landmark-based pose estimation" (P_l) is estimated by comparing the current image position of the one or more landmarks with the 3D location stored in the database.  The drift error accumulated in the video-based pose estimation P_r is corrected by the landmark-based pose estimation P_l to obtain a "final pose estimation" (P_c).  Note if the matched landmarks are not found in the database then the new landmarks are added to the Landmark Database 60 dynamically].

Regarding Claim 8, Kim in view of Samarasekera discloses all the limitations of Claim 7, and is analyzed as previously discussed with respect to that claim.
Furthermore, Kim in view of Samarasekera discloses further comprising the transformation matrix for each camera including at least four points [Samarasekera: FIG. 5: (If using monocular camera 5 points from three frames)].

Regarding Claim 9, Kim in view of Samarasekera discloses all the limitations of Claim 7, and is analyzed as previously discussed with respect to that claim.
Furthermore, Kim in view of Samarasekera discloses wherein using the matching landmarks for each camera to create the transformation matrix for each camera comprises: determining a threshold number of matching landmarks [Samarasekera: ¶ [0070]: the landmark matching process may further comprise the use of epipolar geometry constraints to eliminate the false matches.  Specifically, from the obtained matches between two images, a fundamental matrix F is first estimated via the robust RANSAC technique described in detail in the '498 application.  Subsequently, based on the estimated fundamental matrix F, those matches that produce residuals that are larger than a predefined threshold value are treated as false matches and discarded]; and populating the transformation matrix with 3D locations from the matching landmarks, the 3D locations being expressed in a coordinate system of the camera and in corresponding 3D locations expressed in a coordinate system of the user device [Samarasekera: ¶ [0072]: As a result, the Landmark Database 60 comprises a list of video snapshots of the landmarks extracted from the scene at each location along the route during navigation.  Since each landmark is represented by a distinctive HOG descriptor, the combination of HOG descriptors with the spatial configuration data (i.e., 2D and 3D coordinate data) of the landmarks creates a distinctive "landmark snapshot" which serves as the fingerprint of the location and landmark.  Each landmark snapshot is composed of the 2D coordinates, 3D coordinates and HOG descriptors of the landmarks, and, optionally, the estimated 3D camera location].

Regarding Claim 16, Kim in view of Samarasekera discloses all the limitations of Claim 11, and is analyzed as previously discussed with respect to that claim.
Furthermore, Kim in view of Samarasekera discloses wherein the transformation matrix for each of the cameras provides a mapping between coordinate systems of each of the cameras and a coordinate system of the user device [Samarasekera: ¶ [0015] through ¶ [0016]].

Regarding Claim 23, Kim in view of Samarasekera disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kim in view of Samarasekera discloses wherein the transformation matrix for each of the cameras provides a mapping between a coordinate system of the camera and a coordinate system of the user device [Samarasekera: ¶ [0039]].

Regarding Claim 24, Kim in view of Samarasekera disclose(s) all the limitations of Claim 23, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kim in view of Samarasekera discloses wherein the transformation matrix for each of the surveillance cameras includes three-dimensional locations of landmarks extracted from the image data captured by that surveillance camera, the landmarks matching landmarks extracted from the image data captured by the user device [Samarasekera: Abstract: A system and method for efficiently locating in 3D an object of interest in a target scene using video information captured by a plurality of cameras.  The system and method provide for multi-camera visual odometry wherein pose estimates are generated for each camera by all of the cameras in the multi-camera configuration.  Furthermore, the system and method can locate and identify salient landmarks in the target scene using any of the cameras in the multi-camera configuration and compare the identified landmark against a database of previously identified landmarks.  In addition, the system and method provide for the integration of video-based pose estimations with position measurement data captured by one or more secondary measurement sensors, such as, for example, Inertial Measurement Units (IMUs) and Global Positioning System (GPS) units], and the three-dimensional locations of the landmarks are expressed in the coordinate system of the surveillance camera and in corresponding three- dimensional locations expressed in the coordinate system of the user device [Samarasekera: ¶ [0008]: he above-described problems are addressed and a technical solution is achieved in the art by a system and method for providing real-time capture of visual sensor data.  According to an embodiment of the present invention, a vision-based navigation system is provided which can identify the 3D coordinates (i.e., determine a location in 3D) of an object of interest (e.g., a person, vehicle, building, etc.) with a local reference coordinate system in a GPS-denied or GPS-challenged environment.  In this regard, the vision-based navigation system and method of the present invention can use sparse GPS readings and landmark information from the environment to geo-locate an object of interest (e.g., a person, vehicle, etc.) in 3D].

Regarding Claim 25, Kim in view of Samarasekera disclose(s) all the limitations of Claim 23, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kim in view of Samarasekera discloses wherein the VMS streams video and the transformation matrices for the cameras to the user device, and the user device uses the transformation matrices and a current pose of the user device to transform the image data to be from the perspective of the user device [Samarasekera: ¶ [0006]: In addition, conventional systems including multiple cameras or other visual sensing devices provide for limited ability to perform comprehensive visual odometry.  Specifically, in such systems, visual odometry can be applied to each camera individually to estimate the pose of that camera.  As such, the relative poses of the cameras (i.e., a camera's pose relative to the other cameras in the system) are fixed and known, which constrains the single-camera results.  In this regard, conventional navigation systems provide for the generation of camera pose hypotheses that are based exclusively on data which is specific to the individual camera, and does not take into account the data processed by the other camera's in the multi-camera system].

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Samarasekera as applied to claims 1 and 11 above, and further in view of Anandpura et al. (US 2008/0040766 A1).

Regarding Claims 17 and 19, Kim in view of Samarasekera disclose(s) all the limitations of Claims 1 and 11, respectively, and is/are analyzed as previously discussed with respect to those claims.
Kim in view of Samarasekera do/does not explicitly disclose wherein the captured image data of the scene includes prior movements of persons, and displaying the composite image data on the display of the user device includes replaying the movements based on the current perspective of the user device.
However, Anandpura discloses wherein the captured image data of the scene includes prior movements of persons, and displaying the composite image data on the display of the user [Anandpura: ¶ [0019]: In cases where the display devices are employed in a large stadium or large venue, means for determining the location of the device relative to the playing field or track at the venue can be provided.  This would be by GPS or radio triangulation or other means of determining geographic position.  Upon the device ascertaining the user's position relevant to the playing field surrounded by viewing seats at the venue, a keypad offering a plurality of viewing angles relevant to their location can be provided for user input to provide video such as instant replay to be displayed on the device at angles relevant to their position from multiple video streams from cameras capturing the playing field or track at different angles at the venue].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the replay options of Anandpura with the video management of Kim in view of Samarasekera in order to improve the views available to a user for replay, improving overall user experience.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Samarasekera as applied to claims 1 and 11 above, and further in view of Samarasekera and Brown et al. (US 2015/0213590 A1).

Regarding Claims 18 and 20, Kim in view of Samarasekera disclose(s) all the limitations of Claims 1 and 11, respectively, and is/are analyzed as previously discussed with respect to those claims.
[Kim: ¶ [0055]], along with 3D transform matrices for the cameras to the mobile computing device, and the mobile computing device mapping of the captured image data into world coordinates of the user device [Samarasekera: FIG. 2; ¶ [0015]; and ¶ [0039]].
Kim in view of Samarasekera do/does not explicitly disclose the user device then using its current pose to further transform that geometry to match its view.
However, Brown discloses the user device using its current pose to further transform that geometry to match its view [Brown: ¶ [0041]: The two-dimensional shape or polygon of the same side of the geometry of the model of the building may be compared with the with the wall of the building in the user-provided image to determine a transform to apply to the two-dimensional shape of the model.  The determined transform may represent the transform to be applied to the pose data values of the user-provided image].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the multiple image composition of Kim with the image combination methods of Samarasekera in order to more accurately composite images from multiple cameras, improving overall image quality as well as using the pose information as disclosed in Brown in order to better align multiple different images together, improving overall quality.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Samarasekera as applied to claim 21 above, and further in view of Yanai et al. (US 2014/0104394 A1).

Regarding Claim 22, Kim in view of Samarasekera disclose(s) all the limitations of Claim 21, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Kim in view of Samarasekera discloses wherein each of the frames of the previously recorded image data includes depth information associated with that frame [Samarasekera: ¶ [0068]: After the landmarks are detected from the stereo pair, the HOG descriptor is computed from the left image of the stereo pair to represent each landmark.  According to an embodiment of the present invention, instead of computing the HOG descriptor with a fixed scale to select the image patch size, the scale S of the HOG descriptor for each landmark is determined automatically via the following equation: 
 S = S ref .times.  Z ref Z ##EQU00004## 
where Z is the depth or the coordinate in the Z direction of the landmark, and S.sub.ref is scale used for the landmark whose depth is equal to Z.sub.ref.  According to an exemplary embodiment, S.sub.ref may be set to 1 and Z.sub.ref is set to 10 meters heuristically.  Therefore, the closer the landmark, the larger the scale will be given.  Once the depth-dependent HOG descriptor is computed, each landmark is associated with the 2D coordinates, 3D correspondences and a HOG descriptor (i.e., either a fixed scale or depth-dependent scale HOG descriptor].
Kim in view of Samarasekera does not explicitly disclose the depth information including a range for each pixel or pixel group within images of the frames of image data.
However, Yanai discloses the depth information including a range for each pixel or pixel group within images of the frames of image data [Yanai: ¶ [0020]: A depth camera is a camera that captures depth images, generally a sequence of successive depth images, at multiple frames per second.  Each depth image contains per-pixel depth data, that is, each pixel in the image has a value that represents the distance between a corresponding area of an object in an imaged scene, and the camera.  Depth cameras are sometimes referred to as three-dimensional (3D) cameras.  A depth camera may contain a depth image sensor, an optical lens, and an illumination source, among other components.  The depth image sensor may rely on one of several different sensor technologies.  Among these sensor technologies are time-of-flight, known as "TOF", (including scanning TOF or array TOF), structured light, laser speckle pattern technology, stereoscopic cameras, active stereoscopic sensors, and shape-from-shading technology.  Most of these techniques rely on active sensors, in the sense that they supply their own illumination source.  In contrast, passive sensor techniques, such as stereoscopic cameras, do not supply their own illumination source, but depend instead on ambient environmental lighting.  In addition to depth data, the cameras may also generate color data, in the same way that conventional color cameras do, and the color data can be combined with the depth data for processing].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the well-known understanding of how depth detection among pixelated sensors works as taught by Yanai with the concept of determining depth in an imager which used pixels at taught by Kim in view of Samarasekera in order to use well-established methods in the field, improving overall quality.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482